                                          Case 3:20-cv-05387-WHO Document 12 Filed 12/08/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     JOHN HENRY LEE,                                Case No. 20-cv-05387-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                        ORDER DISMISSING PETITION
                                   9
                                                 v.                                     WITH LEAVE TO AMEND
                                  10     JOSIE GASTELO,

                                  11
                                                       Defendant.                       Dkt. Nos. 2, 6, 7 and 11

                                  12
Northern District of California
 United States District Court




                                  13                                       INTRODUCTION
                                  14          Petitioner John Henry Lee seeks federal habeas relief from his state convictions.
                                  15   The claims in the petition for such relief cannot proceed. Accordingly, the petition is
                                  16   DISMISSED with leave to file an amended petition on or before January 18, 2021.
                                  17   Failure to file an amended petition that complies with the instructions in this Order will
                                  18   result in the dismissal of the suit and entry of judgment in favor of respondent.
                                  19                                        BACKGROUND
                                  20          According to the petition, in 2015 Lee pleaded nolo contendere in the Alameda
                                  21   County Superior Court to a charge of second degree robbery. (Pet., Dkt. No. 1 at 1-2.) His
                                  22   sentence was enhanced under Cal. Penal Code sections 667.5 and 1192.7. (Id. at 2.) Lee
                                  23   filed no appeals, but in 2019 and 2020 he sought, but was denied, collateral relief in the
                                  24   state courts. (Id. at 2-3.) This federal habeas petition followed those denials.
                                  25                                          DISCUSSION
                                  26          This court may entertain a petition for writ of habeas corpus “in behalf of a person
                                  27   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  28   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                           Case 3:20-cv-05387-WHO Document 12 Filed 12/08/20 Page 2 of 4




                                   1   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                   2   “award the writ or issue an order directing the respondent to show cause why the writ
                                   3   should not be granted, unless it appears from the application that the applicant or person
                                   4   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                   5   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                   6   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                   7          As grounds for federal habeas relief, Lee claims that (i) “the California robberies
                                   8   were prosecuted under two conflicting statutes” and (ii) the rule of lenity should apply to
                                   9   him because of this conflict. (Pet., Dkt. No. 1 at 5.) Neither claim can proceed and the
                                  10   petition will be dismissed with leave to file an amended petition.
                                  11          After a defendant has entered a plea of guilty, the only challenges left open on
                                  12   federal habeas corpus review concern the (i) voluntary and intelligent character of the plea;
Northern District of California
 United States District Court




                                  13   and (ii) adequacy of the advice of counsel. Womack v. Del Papa, 497 F.3d 998, 1002 (9th
                                  14   Cir. 2007) (quoting Hill v. Lockhart, 474 U.S. 52, 56-57 (1985)).1 Because Lee pleaded
                                  15   guilty, these are the only two habeas claims available to him, but neither claim appears in
                                  16   the petition. Accordingly, the petition will be dismissed with leave to file an amended
                                  17   petition that contains these two claims if appropriate.
                                  18          Prisoners in state custody who wish to challenge either the fact or length of their
                                  19   confinement collaterally in federal habeas proceedings are first required to exhaust state
                                  20   judicial remedies, either on direct appeal or through collateral proceedings, by presenting
                                  21   the highest state court available with a fair opportunity to rule on the merits of each and
                                  22   every claim they seek to raise in federal court. See 28 U.S.C. § 2254(b), (c); Rose v.
                                  23   Lundy, 455 U.S. 509, 515-16 (1982). Because Lee has not exhausted the two claims
                                  24   discussed above in state court, he may wish to file a motion to stay habeas proceedings
                                  25

                                  26   1
                                         There are exceptions to this general bar. For example, a defendant who pleads guilty still
                                  27   may raise in habeas corpus proceedings the very power of the state to bring him into court
                                       to answer the charge brought against him, see Haring v. Prosise, 462 U.S. 306, 320 (1983)
                                  28   (citing Blackledge v. Perry, 417 U.S. 21, 30 (1974)), and may raise a double jeopardy
                                       claim, see id. (citing Menna v. New York, 423 U.S. 61 (1975)).
                                                                                     2
                                          Case 3:20-cv-05387-WHO Document 12 Filed 12/08/20 Page 3 of 4




                                   1   while he exhausts his claims. If he proceeds with unexhausted claims, respondent will
                                   2   likely file a motion to dismiss on grounds of nonexhaustion.
                                   3          Lee must also be aware of the following. If he exhausts his claims and if the court
                                   4   allows them to proceed here, respondent will likely file a motion to dismiss the petition as
                                   5   untimely. He was convicted in 2015 but did not file this habeas action until 2020. Federal
                                   6   habeas petitions must be filed within one year of the latest of the date on which: (A) the
                                   7   judgment became final after the conclusion of direct review or the time passed for seeking
                                   8   direct review; (B) an impediment to filing an application created by unconstitutional state
                                   9   action was removed, if such action prevented petitioner from filing; (C) the constitutional
                                  10   right asserted was recognized by the Supreme Court, if the right was newly recognized by
                                  11   the Supreme Court and made retroactive to cases on collateral review; or (D) the factual
                                  12   predicate of the claim could have been discovered through the exercise of due diligence.
Northern District of California
 United States District Court




                                  13   See 28 U.S.C. § 2244(d)(1).
                                  14          To successfully challenge such a motion, Lee will have to demonstrate that he is
                                  15   entitled to equitable tolling. A federal habeas petitioner is entitled to equitable tolling if he
                                  16   can show “‘(1) that he has been pursuing his rights diligently, and (2) that some
                                  17   extraordinary circumstance stood in his way’ and prevented timely filing.” Holland v.
                                  18   Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418
                                  19   (2005)).
                                  20                                             MOTIONS
                                  21          Lee’s motion to withdraw his consent to magistrate judge jurisdiction is DENIED as
                                  22   moot because his suit was reassigned to a district judge. (Dkt. No. 6.) The district judge
                                  23   alone will oversee his suit. His motion for clarification on his withdrawal motion is
                                  24   DENIED as moot. (Dkt. No. 11.)
                                  25          Lee’s motion to proceed in forma pauperis is GRANTED. (Dkt. Nos. 2 and 7.)
                                  26                                          CONCLUSION
                                  27          The petition is DISMISSED with leave to file an amended petition on or before
                                  28   January 18, 2021. Lee may wish to file a motion for a stay along with the amended
                                                                                       3
                                          Case 3:20-cv-05387-WHO Document 12 Filed 12/08/20 Page 4 of 4




                                   1   petition.
                                   2          The amended petition must include the caption and civil case number used in this
                                   3   order (20-05387 WHO (PR)) and the words FIRST AMENDED PETITION on the first
                                   4   page. Because an amended petition completely replaces the previous petitions, petitioner
                                   5   must include in his amended petition all the claims he wishes to present. See Ferdik v.
                                   6   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Petitioner may not incorporate material
                                   7   from the prior petition by reference. Failure to file an amended petition in accordance with
                                   8   this order will result in dismissal of this action without further notice to petitioner.
                                   9          It is petitioner’s responsibility to prosecute this case. Petitioner must keep the court
                                  10   informed of any change of address by filing a separate paper with the Clerk headed
                                  11   “Notice of Change of Address.” He must comply with the court’s orders in a timely
                                  12   fashion or ask for an extension of time to do so. Failure to comply may result in the
Northern District of California
 United States District Court




                                  13   dismissal of this action pursuant to Federal Rule of Civil Procedure 41(b).
                                  14          The Clerk shall terminate all pending motions.
                                  15   IT IS SO ORDERED.
                                  16   Dated: December 8, 2020
                                                                                           _________________________
                                  17
                                                                                           WILLIAM H. ORRICK
                                  18                                                       United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       4
